Felton, Chief Judge.
The Supreme Court granted certiorari in this case, and the Bridgeboro Lime & Stone Co. v. Hewitt Contracting Co., 221 Ga. 552, affirmed the judgment of this court in part and reversed it in part. In accordance with the direction of the Supreme Court in the above case the judgments of the trial court sustaining the defendant’s demurrer to the petition and overruling the plaintiff’s demurrer to the defendant’s cross action are reversed and the judgment of the trial court overruling the plaintiff’s demurrer to the defendant’s answer is affirmed.

Judgment reversed in part; affirmed in part.


Jordan and Deen, JJ., concur.